QUESTION:
Are the salaries of county court judges controlled by the provisions of Ch. 72-406, Laws of Florida (s. 34.024, F.S.)?
SUMMARY:
The salaries of county court judges are fixed by s. 34.024, F.S., and must, therefore, be based on the population of the county under the last decennial census.
Your question is answered in the affirmative.
Section 34.024, F.S., created by Ch. 72-406, Laws of Florida, fixes the salaries of County Court Judges as follows:
"(1) In counties having a population of 40,000 or less according to the last decennial census . . . $24,000. (2) In counties having a population of more than 40,000 according to the last decennial census . . . $28,000."
Chapter 73-173, Laws of Florida, amended Ch. 145, F.S., to establish a new schedule of salaries for the county officials named therein and to provide, among others, that the base salary may be increased to reflect "population increments over the minimum for each population group," such increase to be based on the "latest annual determination of population of local governments produced by the Department of Administration in accordance with s. 23.019, F.S." Section 145.021. However, there is nothing in Ch. 73-173 to indicate that it was intended to apply to any officials other than the county officials therein named. Nor does s. 23.019 contain any reference to the salaries of county court judges or any other officials.
If the legislature had intended county court judges' salaries to be adjusted on the basis of increments in population reflected by the annual census of the Department of Administration, it would have been a simple matter to amend s. 34.024, supra, to so provide. It did not do so; and the plain meaning of the statute is that the salaries of these officials are to be based on the population of the county "according to the last decennial census." In the absence, then, of any ambiguity, the statute must be given effect according to its terms.